Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 9/24/2021:
Referring to the response to the 35 U.S.C. 112(b) rejections (arguments: page 5 line 27 to page 6 line 3):  The 35 U.S.C. 112(b) rejections have been dropped in view of amendments.
Referring to the 35 U.S.C. 103 arguments of independent claims 85 and 91 (arguments: page 6 line 4 line 25 to page 7 line 28):  Refer to the updated rejection below in view of amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 85, 90, 91, and 96 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 9,974,023 to Min et al in view of U.S. Publication No. 2015/0326340 to Huang in view of U.S. Publication No. 2012/0069893 to Shirakata et al in view of U.S. Publication No. 20180076905 to Akita, and in view of U.S. Publication No. 20110274216 to Seshadri et al.
Referring to claim 85, Min et al disclose in Figures 1-6 a transmit end device (AP 102) comprising:
A processor (processor 191) and a transceiver (radio 114 with Rx 116/Tx 118 and antenna 107) coupled to the processor.

The transceiver is configured to send the WUP, wherein the data field is sent by the data rate indicated by the preamble field.  Radio 114 with Rx 116/Tx 118 and antenna 107 of AP 102 sends the wake up packet 200 to STA 140 at the rate indicated by the preamble 212.  For example: if AP 102 uses MCS0, which is BPSK at a data rate of ½, AP 102 would send wake up packets to STA 140 at a data rate of ½ with a wake up preamble 212 length of N bits; and if AP 102 uses MCS2, which is QPSK at data rate ¾, AP 102 would send wake up packets to STA 140 at a data rate of ¾ with a wake up preamble 212 length of N/4 bits.  
	… a correspondence between a preamble mode (length of the wake up preamble 212) and the data rate (Table 1 shows the correspondence between the length of the wake up preamble 212 and MCS, wherein each MCS has a data rate to indicate the data rate of the data field 216), wherein the correspondence between the preamble mode and the data rate is preset (according to Table 1).  According to Table 1, the length of the wake up preamble 212 corresponds to a MCS, wherein each MCS has a data rate to indicate the data rate of the data field 216.  Refer to Column 4 line 65 to Column 23 line 33.
	…
Min et al do not specifically disclose …the preamble field is configured to … indicate a data rate of the data field.  Min et al only disclose that the MCS is used to indicate a data rate of the data field.

Min et al also do not disclose the processor is configured to generate a WUP, the WUP comprises a preamble field and a data field, the preamble field is configured to perform both time synchronization and indicate a data rate of the data field.
Shirakata et al disclose in Figure 2 and Sections 0048-0053 a wake up packet 2 that includes a preamble section 21 for synchronizing a transmitter and a receiver and wake-up information section 22. 
The preamble section 21 is a signal for synchronizing frequencies and times between the transmitter and the receiver.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processor is configured to generate a WUP, the WUP comprises a preamble field and a data field, the preamble field is configured to both perform time synchronization and indicate a data rate of the data field.  One would have been motivated to do so so that the receiver can use the preamble to perform time synchronization with the transmitter.
	Min et al also do not disclose wherein a second data rate is determined by a receive end device based on a correspondence between a preamble mode and the data rate, wherein the correspondence
between the preamble mode and the data rate is preset.
	Akita discloses in Figures 1-8 and Sections 0034-0036 wherein transmission node 12 adds preamble data Db to a data body Da to be transmitted to reception node 13.  The preamble data Db (claimed “preamble mode”) is the transmission rate (claimed “data rate”) information indicating the changed transmission rate.  Reception node 13 specifies the changed transmission rate based on the second data rate”) based on the transmission rate, wherein the transmission rate depends on the preamble data Db; the reception node 13 may adjust the receiving rate to the same rate as the transmission rate, or adjust the receiving rate to a rate that is an integral multiple of the transmission rate (claimed “wherein a second data rate is determined by a receive end device based on a correspondence between a preamble mode and the data rate, wherein the correspondence between the preamble mode and the data rate is preset”, since reception node 13 changes the receiving rate based on the transmission rate, wherein the transmission rate depends on the preamble data Db).  By applying Akita to Min et al: STA 140 of Min et al can determine the receiving rate of data from AP 102 based on the transmission rate as determined by the preamble.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a second data rate is determined by a receive end device based on a correspondence between a preamble mode and the data rate, wherein the correspondence between the preamble mode and the data rate is preset.  One would have been motivated to do so so that the receiver can determine the receive data rate based on the data rate and the preamble, thereby simplifying the system.
Min et al also do not disclose the processor is further configured to determine a symbol length corresponding to the second data rate.
	Seshadri et al disclose in Table 1 and Sections 0071-0080 wherein a receiving data rate corresponds to a symbol length.  For example, a receiving data rate of 1.1 b/s/Hz corresponds to a symbol length of 4.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processor is further configured to determine a symbol length corresponding to the second data rate.  One would have been motivated to do so since the receiving data rate corresponds to a symbol length.
Referring to claim 90, Min et al disclose in Figures 1-6 the data rate is specifically a symbol rate (not in reference; claim is in “and/or” form and only requires one of the limitations), and/or modulation and coding schemes (MCS).  A wake up packet 200 has a wake up preamble 212 and a data field 216.  According to Table 1, the length of the wake up preamble 212 corresponds to a MCS, wherein each MCS has a data rate to indicate the data rate of the data field 216.  For example: if AP 102 uses MCS0, which is BPSK at a data rate of ½, AP 102 would send wake up packets to STA 140 at a data rate of ½ with a wake up preamble 212 length of N bits; and if AP 102 uses MCS2, which is QPSK at data rate ¾, AP 102 would send wake up packets to STA 140 at a data rate of ¾ with a wake up preamble 212 length of N/4 bits.  Refer to Column 4 line 65 to Column 23 line 33.
Referring to claim 91, Min et al disclose in Figures 1-6 a receive end device (STA 140) comprising:
A processor (processor 181) and a wake-up receiver (wake up receiver 150) coupled to the processor.
The wake-up receiver is configured to receive a WUP (wake up packet 200), the WUP comprises a preamble field (preamble field 212) and a data field (data field 216), and the preamble field is configured to … indicate a data rate (MCS) of the data field (MCS indicates the data rate of data; refer to Huang rejection below).  STA 140 has a wake up receiver 150 to receive wake up packets from AP 102.  The wake up receiver 150 has a receiver 156 to receive the wake up packet from AP 102, message processor 157 to process the wake up packet, and controller 159 to wake up radio 144 based on the received wake up packet.  According to Table 1, the length of the wake up preamble 212 corresponds to a MCS, wherein each MCS has a data rate to indicate the data rate of the data field 216 (claimed “preamble field is configured to … indicate a data rate of the data field”).  
… a correspondence between a preamble mode (length of the wake up preamble 212) and the data rate (Table 1 shows the correspondence between the length of the wake up preamble 212 and MCS, wherein each MCS has a data rate to indicate the data rate of the data field 216), wherein the correspondence between the preamble mode and the data rate is preset (according to Table 1).  According to Table 1, the length of the wake up preamble 212 corresponds to a MCS, wherein each MCS has a data rate to indicate the data rate of the data field 216.  
Wherein the data field is received by the data rate indicated by the preamble field.  AP 102 sends the wake up packet 200 to STA 140 at the rate indicated by the preamble 212.  For example: if AP 102 uses MCS0, which is BPSK at a data rate of ½, STA 140 would receive wake up packets from AP 102 at a data rate of ½ with a wake up preamble 212 length of N bits; and if AP 102 uses MCS2, which is QPSK at data rate ¾, STA 140 would receive wake up packets from AP 102 at a data rate of ¾ with a wake up preamble 212 length of N/4 bits.  Refer to Column 4 line 65 to Column 23 line 33.
…
Min et al do not specifically disclose …the preamble field is configured to … indicate a data rate of the data field.  Min et al only disclose that the MCS is used to indicate a data rate of the data field.
Huang discloses in Section 0030 that AP selects a MCS and corresponding data rate to transmit data to STA.  By applying Huang to Min et al: the MCS of Min et al is used to indicate the data rate of the data stored in the data field.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include …the preamble field is configured to … indicate a data rate of the data field.  One would have been motivated to do so since the MCS is conventionally used to indicate the data rate.
Min et al also do not disclose the wake-up receiver is configured to receive a WUP, the WUP comprises a preamble field and a data field, and the preamble field is configured to both perform time synchronization and indicate a data rate of the data field.  

The preamble section 21 is a signal for synchronizing frequencies and times between the transmitter and the receiver.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the wake-up receiver is configured to receive a WUP, the WUP comprises a preamble field and a data field, and the preamble field is configured to perform both time synchronization and indicate a data rate of the data field.  One would have been motivated to do so so that the receiver can use the preamble to perform time synchronization with the transmitter.
	Min et al also do not disclose the processor is configured to determine a second data rate based on a correspondence between a preamble mode and the data rate, wherein the correspondence between the preamble mode and the data rate is preset.
Akita discloses in Figures 1-8 and Sections 0034-0036 wherein transmission node 12 adds preamble data Db to a data body Da to be transmitted to reception node 13.  The preamble data Db (claimed “preamble mode”) is the transmission rate (claimed “data rate”) information indicating the changed transmission rate.  Reception node 13 specifies the changed transmission rate based on the preamble data Db, wherein the reception node 13 specifies the changed transmission rate according to a length of time required for receiving the preamble data Db.  When the reception node 13 specifies the changed transmission rate, the reception node 13 changes the receiving rate (claimed “second data rate”) based on the transmission rate, wherein the transmission rate depends on the preamble data Db; the reception node 13 may adjust the receiving rate to the same rate as the transmission rate, or adjust the receiving rate to a rate that is an integral multiple of the transmission rate (claimed “wherein a second data rate is determined by a receive end device based on a correspondence between a preamble mode and the data rate, wherein the correspondence between the preamble mode and the data rate is the processor is configured to determine a second data rate based on a correspondence between a preamble mode and the data rate, wherein the correspondence between the preamble mode and the data rate is preset.  One would have been motivated to do so so that the receiver can determine the receive data rate based on the data rate and the preamble, thereby simplifying the system.
Min et al also do not disclose the transmit end determines a symbol length corresponding to the second data rate.
	Seshadri et al disclose in Table 1 and Sections 0071-0080 wherein a receiving data rate corresponds to a symbol length.  For example, a receiving data rate of 1.1 b/s/Hz corresponds to a symbol length of 4.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transmit end determines a symbol length corresponding to the second data rate.  One would have been motivated to do so since the receiving data rate corresponds to a symbol length.
Referring to claim 96, Min et al disclose in Figures 1-6 the data rate is specifically a symbol rate, and/or modulation and coding schemes.  Refer to the rejection of claim 90.
Claims 86, 87, 92, and 93 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 9,974,023 to Min et al in view of U.S. Publication No. 2015/0326340 to Huang in view of U.S. Publication No. 2012/0069893 to Shirakata et al in view of U.S. Publication No. 20180076905 to Akita in view of U.S. Publication No. 20110274216 to Seshadri et al, and in further view of U.S. Publication No. 2012/0059952 to Kim et al.
Referring to claim 86, Min et al do not disclose wherein the preamble field indicates a data rate of the data field comprising: either a first preamble field indicates a first data rate of the data field or a second preamble field indicates the second data rate of the data field.
Kim et al disclose in Figure 6 that a control packet includes a first field to indicate first data rate information and a second field to indicate second data rate information, such as first data rate field 510c and second data rate field 510d.  Refer to Sections 0009-0010 and 0089-0095.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the preamble field indicates a data rate of the data field comprising: either a first preamble field indicates a first data rate of the data field or a second preamble field indicates the second data rate of the data field.  One would have been motivated to do so to indicate different data rates of the data field.  
Referring to claim 87, Min et al do not disclose wherein a length of the first preamble field is different from a length of the second preamble field.
Kim et al disclose in Figure 6 that a control packet includes a first field to indicate first data rate information and a second field to indicate second data rate information, such as first data rate field 510c and second data rate field 510d.  Refer to Sections 0009-0010 and 0089-0095.  Min et al disclose in Figures 1-6 and Column 4 line 65 to Column 23 line 33 that a wake up packet 200 has a wake up preamble 212 and a data field 216 wherein the length of the wake up preamble 212 corresponds to a MCS, wherein each MCS has a data rate to indicate the data rate of the data field 216; for example: if AP 102 uses MCS0, which is BPSK at a data rate of ½, AP 102 would send wake up packets to STA 140 at a data rate of ½ with a wake up preamble 212 length of N bits; and if AP 102 uses MCS2, which is QPSK at data rate ¾, AP 102 would send wake up packets to STA 140 at a data rate of ¾ with a wake up preamble 212 length of N/4 bits.  By applying Kim et al to Min et al: since Min et al disclose that the preambles have different lengths to indicate different data rates, the preambles of Kim et al which have wherein a length of the first preamble field is different from a length of the second preamble field.  One would have been motivated to do so since different lengths of the preamble field indicate different data rates.  
	Referring to claim 92, Min et al do not disclose wherein the preamble field indicates a data rate of the data field, comprising: either a first preamble field indicates a first data rate of the data field or a second preamble field indicates the second data rate of the data field; wherein the data field is received by the data rate indicated by the preamble field, comprising: the data field is received by the first data rate indicated by the first preamble field, or the data field is received by the second data rate indicated by the second preamble field.
Kim et al disclose in Figure 6 that a control packet includes a first field to indicate first data rate information and a second field to indicate second data rate information, such as first data rate field 510c and second data rate field 510d.  Refer to Sections 0009-0010 and 0089-0095.  Min et al disclose in Figures 1-6 and Column 4 line 65 to Column 23 line 33 that if AP 102 uses MCS0, which is BPSK at a data rate of ½, STA 140 would receive wake up packets from AP 102 at a data rate of ½ with a wake up preamble 212 length of N bits; and if AP 102 uses MCS2, which is QPSK at data rate ¾, STA 140 would receive wake up packets from AP 102 at a data rate of ¾ with a wake up preamble 212 length of N/4 bits.  By applying Kim et al to Min et al: since Min et al disclose that STA receives wake up packets at a rate indicated by the wake up packet, STA can receives a wake up packet at a first data rate indicated by the wake up packet or a second data rate indicated by the wake up packet, as disclosed by Kim et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the preamble field indicates a data rate of the data field, comprising: either a first preamble field indicates a first data rate of the data field or a second preamble field indicates the second data rate of the data field; wherein the data field is received by the data rate indicated by the preamble field, comprising: the data field is received by the first data rate indicated by the first preamble field, or the data field is received by the second data rate indicated by the second preamble field.  One would have been motivated to do so so that a station can receive wake up packets at different data rates, thereby increasing system flexibility.    
	Referring to claim 93, Min et al do not disclose wherein a length of the first preamble field is different from a length of the second preamble field.  Refer to the rejection of claim 87.
Claims 88 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 9,974,023 to Min et al in view of U.S. Publication No. 2015/0326340 to Huang in view of U.S. Publication No. 2012/0069893 to Shirakata et al in view of U.S. Publication No. 20180076905 to Akita in view of U.S. Publication No. 20110274216 to Seshadri et al, and in further view of U.S. Publication No. 2017/0055217 to Sen et al.
Min et al do not disclose wherein the transceiver is further configured to send a first WUP on a first operating frequency and send a second WUP on a second operating frequency [claim 88]; and wherein the wake-up receiver is further configured to receive a first WUP on a first operating frequency and receive a second WUP on a second operating frequency [claim 94].
Sen et al disclose in Figures 1-4 that AP sends a first WUP to client at a first data rate and then sends a second WUP to client at a second data rate that is greater than the first data rate.  For example in Figure 2: at time T0, AP sends a first WUP 202 to client at a first transmission rate, such as one packet per second and then at time T2, AP sends a second WUP 206 the second transmission rate at a second transmission rate which is greater than the first transmission rate, such as five packets per second.  AP can determine the second data rate of the WUP from a lookup table (Section 0019), or AP can increase the data rate at fixed increments such as from a first data rate of one packets per second to the second data rate of two packets per second to a third data rate of three packets per second (Section 0022), or operating frequency”) that a WUP is transmitted; so AP sends a first WUP to client at a first transmission rate/frequency and then sends a second WUP to client at a second transmission rate/frequency.  Refer to Sections 0010-0031.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the transceiver is further configured to send a first WUP on a first operating frequency and send a second WUP on a second operating frequency [claim 88]; and wherein the wake-up receiver is further configured to receive a first WUP on a first operating frequency and receive a second WUP on a second operating frequency [claim 94].  One would have been motivated to do so so that the transmitter can send multiple wake up packets to the receiver on different operating frequencies/data rates to allow greater system flexibility. 
Claims 88 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 9,974,023 to Min et al in view of U.S. Publication No. 2015/0326340 to Huang in view of U.S. Publication No. 2012/0069893 to Shirakata et al in view of U.S. Publication No. 20180076905 to Akita in view of U.S. Publication No. 20110274216 to Seshadri et al in view of U.S. Publication No. 2017/0055217 to Sen et al in view of U.S. Publication No. 2010/0211597 to Huoviala et al, and in further view of U.S. Patent No. 9,485,733 to Park et al.
	Min et al do not disclose wherein an operating bandwidth of the first operating frequency is 4 M, and a subcarrier width in the first operating frequency is 312.5 kHz; wherein an operating bandwidth of the second operating frequency is 4 M, and a subcarrier width in the second operating frequency is 312.5 kHz.
Huoviala et al disclose in Section 0059 that systems can support different bandwidths, such as a bandwidth of 4 M.  Park et al disclose in Column 18 lines 43-47 that a system can support a subcarrier width of 312.5 kHz.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein an operating bandwidth of the first operating frequency is 4 M, and a subcarrier width in the first operating frequency is 312.5 kHz; wherein an operating bandwidth of the second operating frequency is 4 M, and a subcarrier width in the second operating frequency is 312.5 kHz.  One would have been motivated to do so since a conventional operating bandwidth of an operating frequency is 4 M, and a subcarrier width in an operating frequency is 312.5 kHz.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2008/0117878 to Kim et al disclose in Figures 1-3 wherein the base station sends data to user equipment using different MCS levels; lower MCS levels are used for lower data rates and higher MCS levels are used for higher data rates.  Refer to Sections 0009-0062.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
November 10, 2021